Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The instant application filed on December 4, 2019, containing claims 1-8, is acknowledged. 

Priority
	The instant application claims domestic benefit of provisional application 62/790,524 filed on January 10, 2019. 

Information Disclosure Statement
The first information disclosure statement (IDS), with a listed filing date of December 4, 2019 and a receipt date of December 5, 2019 and comprising 6 pages, is acknowledged. The second IDS, with a listed filing date of December 4, 2019 and a receipt date of April 16, 2021 and comprising 1 page, is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shore (Journal of Clinical Oncology, 2017, 3410-3416, IDS NPL #25) and Crane (Mol. Pharmaceutics, 2018, 15, 3010-3019).

Regarding claim 1, Shore teaches a method to prevent NMIBC progression, measuring NMIBC staging, which reflects increased risk of progression to muscle-invasive cancer at each higher stage (Tables 1, 2, and 4), and recurrence of disease (Figure 1) at multiple time points with 40 patients. Shore teaches a method that involves instilling adenovirus, which is an example of a virus, intravesically (that is, into the bladder) in human subjects (page 3410, title). Shore teaches that the amount of virus administered is effective in reducing the probability of progression (Tables 1, 2, and 4) and that the method described demonstrated “promising efficacy” (page 3415, last sentence).
Thus, instant claim 1 is anticipated by the teachings of Shore. 

Regarding claim 2, Shore teaches that the adenovirus is “a nonreplicating recombinant adenovirus gene transfer vector” (Table 1, legend), meaning that it does not replicate in normal healthy bladder cells. 
Thus, instant claim 2 is anticipated by the teachings of Shore. 

Regarding claim 3, Shore teaches a “recombinant adenovirus interferon alfa protein” (Table 1, legend), specifically rAd–IFN-alpha-/Syn3 (title), which means the virus contains a human interferon gene.
Thus, instant claim 3 is anticipated by the teachings of Shore. 

Regarding claim 4, Shore teaches a trial group of patients who “had HG BCG-refractory or relapsed NMIBC, including papillary NMIBC alone (Ta or T1), carcinoma in situ (CIS) alone, or a combination of CIS and papillary disease” (page 3411, second sentence under heading Patients), which includes humans diagnosed with high-grade, non-muscle invasive bladder cancer.
Thus, instant claim 4 is anticipated by the teachings of Shore. 

Regarding claim 5, Shore teaches a trial group of patients who “had HG BCG-refractory or relapsed NMIBC, including papillary NMIBC alone (Ta or T1), carcinoma in situ (CIS) alone, or a combination of CIS and papillary disease” (page 3411, second sentence under heading Patients), which includes humans diagnosed with non-muscle invasive bladder cancer resistant to or recurrent after treatment with bacillus Calmette Guerin.
Thus, instant claim 5 is anticipated by the teachings of Shore.

Regarding claim 6, Shore teaches the use of proprietary Syn3, “a polyamide surfactant” that is “incorporated into the drug formulation” (page 3411, left column, middle paragraph) that is instilled intravesically (title) into the bladder. 
Thus, instant claim 6 is anticipated by the teachings of Shore. 

Regarding claim 7, Shore teaches that their patient pool was “required to have undergone visually complete resection of papillary lesions by transurethral resection of bladder tumors” (page 3411, right column, first full sentence) and that non-muscle invasive bladder cancer was recurrent (Table 1).
Thus, instant claim 7 is anticipated by the teachings of Shore. 

Regarding claim 8, Shore teaches a method for treating high grade, bacillus Calmette-Guerin-unresponsive non-muscle invasive bladder cancer in a human, by administration of intravesical instillation, about once every three months, to a human that has been diagnosed with high-grade bacillus Calmette-Guerin-unresponsive NMIBC (page 3410: Title, Purpose, and Methods), rAd-IFN-alpha-2b/Syn3 or recombinant adenovirus interferon alfa with surfactant Syn3 (page 3410, Purpose), with NODA disclosed in the instant specification as being a generic reference for Syn3 ([0044] in US 2020/0222477 A1), having 2.25 X 10^13 virus particles (page 3411, Random Assignment and Masking, high-dose group). 
Shore differs from instant claim 8 by not naming the delivered adenovirus nadofaragene firadenovec. Crane defines nadofaragene firadenovec as recombinant adenovirus carrying the human IFN alpha2b gene (page 3015, right column, two paragraphs from the bottom under heading Gene Therapy in Bladder Cancer). 
Thus, instant claim 8 is anticipated by the teachings of Shore and Crane. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CRAIG POWELL whose telephone number is (571)272-8723. The examiner can normally be reached Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.P./               Examiner, Art Unit 1647                                                                                                                                                                                         /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647